DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 09/21/2022.
Response to Arguments
3. 	Applicant's arguments filed on 09/21/2022 have been fully considered but they are not persuasive. 
Applicant argued that Yang fails to teach the emulation circuit’s output “emulated current is generated based on a voltage signal at a node between the inductor and the output terminal and a sensed current at a sense resistor connected to the rectifier”, as Yang’s taught sense resistor 35 is not connected to the rectifier 10, as claimed in claim 1 (and similarly in claim 11), rather connected to power transistor 30 and control circuit 100 (See Remarks, Pg. 7 L8-15). 
However, the argument is not persuasive. All Applicant claimed is having ‘a sensed current at a sense resistor that is connected to the rectifier (only)’, wherein the sensed current used as one of the inputs to ‘the emulation circuit’ such as using V-I error amplifier when generating the emulated current. Yang is still teaching having an emulation circuit (Fig. 2-4, 6-7; 110, 130, 150, 200, 120) is receiving “a sensed current (Vs) at a sense resistor (35 (also note another sensing resistor 50’s direct connection with rectifier 10 providing input voltage iAC, which is used by 170)) connected to the rectifier (10) (using operational connection- resistor 35 is also connected to the rectifier 10, via ‘inductor 20, switch 30’ operation). Yang’s synthesis circuit 150 (Fig. 2-3; Para 32-33, 36) includes ‘160 and 170’, wherein current signal Vs of resistor 35 is hold in a capacitor 167 after the switch 165 is turned off. Next, Yang’s element 170 (includes voltage-current error amplifier 171 (Para 36) comparing a 1st signal Vfb and 2nd signal I172; wherein I172 is based on emulated current Vi and sensed current Vs) generates a discharge current IDS (along with signals IVO, IVIN, which coupled to the detection circuit 200) in response to the signals ‘VFB, iAC’, wherein IDS is coupled to discharge the capacitor 167 for emulating the discharge signal of the synthesis current signal Vi during the discharge period of the inductor 20. Therefore, thru operation, Yang is still believed to teach what is Applicant claimed in claim 1, regarding ‘sensed current at a sense resistor connected to the rectifier’ and the sensed current contribution into the emulation circuit. Furthermore, Applicant fails to claim how is it that the emulation circuit’s voltage-to-current error amplifier, when receiving the 2nd signal for comparing the process, how the 2nd signal being generated or being based on precisely, except that somehow ‘emulated current and the sensed signal’ are being considered when providing the 2nd signal, which is also what Yang teaches. Also, because Applicant’s inductor current is sensed at a sense resistor, using Applicant’s switch’s on-off operation, in another word also sampled switching current. Examiner fails to see how it is claim 20-21 is any different then what Yang is teaching.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3, 11, 13, 15, 21-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yang et al. (“Yang”, US Pub 2013/0141056).
Regarding independent claims 11, 1, Yang teaches (Fig. 1-4, 6; Para 23-33, 36-48) a power converter (Fig. 1 being a conventional AC-DC converter having PFC stage controlled by 100, wherein 100’s detail is described in Fig. 2-4 and 6) comprising:
a power factor correction (PFC) stage circuit (Fig. 1; PFC Stage ‘10, 50, 20, 40, 30, 35, 45’) configured to produce an output signal (Fig. 1; Vo) on an output terminal, the PFC stage circuit including an inductor (Fig. 1; 20) and a diode (Fig. 1; 40) that are connected in series between a rectifier (Fig. 1; 10) and the output terminal (terminal providing Vo), the PFC stage circuit further including a transistor (Fig. 1; 30) coupled between the inductor (Fig. 1; 20) and electrical ground (Fig. 1-4, 6; ground);
an emulation circuit (Fig. 2-4, 6; 110, 130, 150, 200, 120) connected to the PFC stage circuit to generate an emulated current (Fig. 2-3; Vi detail is described) that corresponds to current through the inductor (Fig. 1; iL being inductor 20’s current) of the PFC stage circuit, the emulated current (Vi) being generated based on a voltage signal (Fig. 1-4, 6; Vfb being scaled output voltage of Vo that sensed on the output terminal) at a node (NOTE. under broadest reasonable interpretation, ‘node’ can be anywhere between 20’s end that connected to Vo, since Applicant never claims where their node is located, for example Applicant node is really located between ‘inductor, anode of the diode and drain of the switch’, but was never claimed so) between the inductor (20) and the output terminal (terminal providing Vo) and a sensed current (Vs) at a sense resistor (35 operationally connected to the rectifier 10, via ‘inductor 20, switch 30’ operation) connected to the rectifier (10) and the electrical ground (ground); and
a controller (PWM controller 300) connected to the emulation circuit (110, 130, 150, 200, 120) to receive the emulated current (Vi) and generate a control signal (PWM output to drive switch SW) for the transistor (SW) of the PFC stage circuit based on the emulated current (Vi is received by PWM 300, via 120);
wherein the emulation circuit (Fig. 2-4, 6; 110, 130, 150, 200, 120) includes a voltage- to-current error amplifier (171) to compare a first signal (Vfb) based on the voltage signal from the PFC stage and a second signal (Fig. 2-4; 150 including emulation circuit 170, which used current ‘I172’ being 2nd signal) based on the emulated current (Vi) and the sensed current (Vs) [Yang also teaches the sensed current Vs to produce an intermediate signal (output of 150); and integrating the intermediate signal (output of 150) using an integrator (200) to produce the emulated current (after Vi is used thru respective elements, again is being fed to 150 as Vfb, using feedback loop, which is same as Applicant’s Fig. 2-3, wherein Applicant’s integrator uses feedback loop to generate emulated current from 242)].
Regarding claims 3, 13, Yang teaches the emulation circuit (Fig. 2-4, 6; 110, 130, 150, 200, 120) further includes an integrator (200 receiving 150’s emulated adjusted signal, along with Sw, Iac and PLS) coupled to the voltage-to-current error amplifier (150: 171) to integrate an output from the voltage-to-current error amplifier (171) to generate the emulated current (Vi).
Regarding claim 15, Yang teaches the emulation circuit (Fig. 2-4, 6; 110, 130, 150, 200, 120) includes a feedforward compensating circuit (feedforward signal being Iac, wherein feedforward compensation being ’50, 53) to generate a signal related to an input signal (output of 10) using the voltage signal from the PFC stage circuit, the input signal being a signal at the inductor (20) of the PFC stage circuit.
Regarding claims 21-22, Yang teaches the sense resistor (35 operationally connected to the rectifier 10, via ‘inductor 20, switch 30’ operation) is coupled between the rectifier (10) and a ground (ground); and wherein the sensed current (Vs) is an actual current flowing through the inductor (20, such as when SW=on).
Allowable Subject Matter
6. 	Claims 4-10, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, a search of prior art(s) failed to teach “the emulation circuit further includes an error amplifier to compare the emulated current and a signal based on the sensed current and a regulator to receive an output from the error amplifier to provide the second signal to the voltage-to-current error amplifier”.
Claims 5-10 are depending from claim 4. 
Regarding claim 14, a search of prior art(s) failed to teach “the emulation circuit further includes an error amplifier to compare the emulated current and a signal based on the sensed current and a regulator to receive an output from the error amplifier to provide the second signal to the voltage-to-current error amplifier”.
Regarding claim 16, a search of prior art(s) failed to teach “the feedforward compensating circuit includes a voltage divider to divide the voltage signal from the PFC stage circuit to produce a divided signal and a resistor and a capacitor that are connected in series to produce the signal related to the input signal using the divided signal”.
Claims 17-18 are depending from claim 16.
Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839